Citation Nr: 1608836	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 17, 1983 to June 6, 1983, and in Federalized active duty service from January 1991 to March 1991 and from June 2003 to May 2004.  He also had a period of service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed with the Board at an October 2009 Video Conference hearing.  The hearing transcript is of record.  In correspondence from the Board, the Veteran was offered the opportunity for another Board hearing, but he did not respond.  As such, the Board assumes that he does not desire another hearing.  

In March 2010, September 2013 and August 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, the Veteran's has had, at worst, Level II hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The claim for an increased rating for right ear hearing loss arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have been added to the record as well.  No outstanding evidence has been identified that has not otherwise been obtained.  In this regard, the RO sent the Veteran a letter, requesting that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each non-VA health care provider he had been treated by, so that treatment records could be obtained.  They also notified him that he could submit the information himself.  See September 2013 notification  letter.  The Veteran has not responded to this request or submitted any outstanding treatment records.

VA has also provided the Veteran with VA audiological examinations in May 2008, June 2010, April 2014, and October 2015, to determine the nature and severity of his hearing loss disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2008 and October 2015 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 2008 examiner noted the Veteran's reports of having to frequently ask people to repeat themselves; and the October 2015 examiner noted that the Veteran claimed he could hardly hear due to his hearing loss.  Accordingly, the Board finds that the examiners fully considered the functional effects of his hearing loss.

As noted above, the claim was remanded in August 2015, in part, to afford the Veteran a current VA examination for his service-connected right ear hearing loss.  As noted above, the Veteran was afforded a VA audiological examination in October 2015, and the examination contains sufficient information to permit the disability to be accurately rated.  Therefore, the Board finds that VA has complied with the August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 (2015). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2015).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Analysis

The Veteran was afforded a VA audiological examination in May 2008.  He reported that he was hard of hearing in both ears and complained of ringing
and popping sounds in both ears.  With regard to functional impairment, he reported that he had to frequently ask people to repeat themselves.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db): 	25	40	55	60	45
Left (db): 	2	45	40	45	39

Speech audiometry results revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than Level I in the right ear, and because the Veteran is not service-connected for hearing loss in his left ear, his left ear can only be rated as Level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.85 (f).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent. 

The Veteran was afforded another VA audiological examination in June 2010.  The Veteran denied any occupational effects or effects on his daily activities from his hearing loss disability.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db): 	40	55	65	60	55
Left (db): 	40	60	55	55	52.5

The examiner noted that word recognition scores were not reported as they were considered unacceptable for rating purposes due to the pattern of responses and the fact that the Veteran scored significantly poorer on this examination than a similar examination one year prior.  Based on these findings, the Board finds that the June 2010 audiological examination results are invalid and inadequate for evaluation purposes.

The Veteran was afforded another VA audiological examination in April 2014, in accordance with the Board's September 2013 remand directives.  The following audiometric findings were reported: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db): 	30	50	55	60	48.75
Left (db): 	40	55	50	55	50

The examiner determined that word recognition scores were not appropriate for the Veteran because of "language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  The Board found that the statement by the examiner was a generalization, and nonresponsive to the remand instructions.  See September 2013 Board remand.  Accordingly, the Board finds at this time that the results are invalid and inadequate for evaluation purposes.


The Veteran was afforded his most recent VA audiological examination in October 2015, in accordance with the Board's August 2015 remand directives.  The following audiometric findings were reported: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db): 	40	50	70	65	56.25
Left (db): 	40	60	55	60	53.75

The examiner noted that a word discrimination score was available and appropriate for the Veteran.  Speech audiometry results revealed speech recognition ability of 88 percent in the right and left ears.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than Level II in the right ear, and because the Veteran is not service-connected for hearing loss in his left ear, his left ear can only be rated as Level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.85 (f).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent. 

The examiner also noted the Veteran's report that the hearing loss disability affected his ordinary conditions of daily life, including his ability to work, in that he could hardly hear.  See October 2015 VA examination report.

Accordingly, there has been no point in the appeal period when the disability met or approximated the criteria for a compensable rating.  The Board has considered whether a "staged" rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, however, does not support assigning different percentage disability ratings during the period in question.  38 U.S.C.A. § 5107(b) 
(West 2014); 38 C.F.R. § 4.7, 4.21 (2015).



ORDER

A compensable rating for right ear hearing loss is denied.


REMAND

In accordance with the Board's August 2015 remand, the Veteran was afforded another VA examination in October 2015.  The examiner diagnosed sensorineural left ear hearing loss, and concluded that he could not determine whether the disability is at least as likely as not related to military service without resorting to speculation.  In rendering his opinion, he noted that the Veteran was on active duty from January 1991 to March 1991 and from June 2003 to May 2004, and there were no significant changes in hearing found for the left ear during the first active duty tour.  Audiograms dated June 1990 and March 1991, at separation, yielded results that were within normal limits from 500-4000 hertz, with a mild loss at 6000 hertz.  Audiograms prior to and after the Veteran's second tour of duty showed evidence of multiple ear surgeries making it impossible to render an opinion as to whether the Veteran's hearing loss worsened due to acoustic trauma or middle ear pathology.  The examiner recommended that the Veteran undergo an ENT examination so that an ENT physician can render the requested opinion.  

The Board notes that the October 2015 VA examiner's opinion is inadequate, in that the examiner noted that the Veteran had hearing loss in the left ear at the time of his separation in March 1991, albeit mild, but he did not give an opinion as to whether that mild hearing loss was related to acoustic trauma in service.  This finding, in conjunction with the examiner's recommendation that the Veteran be examined by an ENT physician, leads the Board to conclude that another VA examination is warranted to determine the etiology of the Veteran's left ear hearing loss. 
 
With regard to his claimed tinnitus, on VA examination in June 2010, the Veteran reported bilateral tinnitus, beginning in 2003.  The examiner opined that the Veteran's tinnitus was not due to or caused by his military service.  His rationale was that the Veteran denied ringing of the ears on a post-deployment health assessment in 2004, and reported that the ringing began in 2003.  The examiner also noted that there was no complaint of tinnitus found in the service medical records.

On VA examination in October 2015, the Veteran reported that he experienced a constant, bilateral, ringing tinnitus that began around 1998 or 1999.  The examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure.  His only rationale was that the Veteran denied any ringing of the ears on two post-deployment health assessments in April 2004.

The VA examiners' opinions, based on the absence of documented tinnitus in service or at the end of his deployment in 2004, do not mean that there is no nexus between the Veteran's current tinnitus and his reported in-service noise exposure.  The Veteran has reported that he was exposed to acoustic trauma in his work on generators, trucks, and light wheel vehicles in the course of his military duties.  The Veteran's DD-214 shows that he served as a power generator and wheeled vehicle mechanic during active duty from January 1983 to June 1983, and as a power generation equipment repairer and a light wheel vehicle mechanic from January 1991 to March 1991.  He also served as a light wheeled vehicle repairman and a power generation equipment repairman during his National Guard service, which included periods of active duty.  See DD-214 for Army National Guard of Arkansas.  Accordingly, the Board finds that considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2015).  

In-service incurrence of injury is therefore met as to acoustic trauma.  Therefore, the fact that it cannot be definitively proven that the Veteran had hearing loss or tinnitus in service (given the lack of service treatment records) cannot be the basis for rendering a negative nexus opinion.  The Board notes that the absence of service treatment records showing in-service evidence of hearing loss or tinnitus is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss and tinnitus.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current left ear hearing loss and tinnitus is necessary.

Furthermore, as noted in the August 2015 remand, the Veteran was a member of the National Guard from October 1982 to October 2006, and that he may have had additional periods of qualifying service not noted in the record.  For service in the National Guard, only federalized periods of service are qualifying service for VA compensation benefits.  

Reserve and National Guard service generally means ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27). 

The Veteran reported during his May 2008 VA examination that he had active duty service from 1989 to 1991.  If this is the case, then the Veteran's reports of tinnitus at that time, would be complaints of tinnitus during active duty service.  Therefore, the Board finds that as the current record still does not conclusively establish whether or not the Veteran was in federalized service between 1989 and 1991, the RO should attempt to verify the Veteran's periods of active duty service and full time federalized service in the National Guard.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  The RO should verify all periods of active duty service for the Veteran, including any periods of full time federalized service in the National Guard, under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.

3.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed left ear hearing loss and tinnitus.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before, during and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed left ear hearing loss and tinnitus are the result of noise exposure or other injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 


The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then readjudicate the Veteran's claims for service connection for left ear hearing loss and tinnitus.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


